Citation Nr: 0918704	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  95-38 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an extraschedular rating for hemorrhoids.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for body strain 
including the chest, back, and abdomen.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a respiratory 
disability.  

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability, and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to April 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York, that determined that new and material evidence had 
not been submitted sufficient to reopen claims for service 
connection for PTSD and for bronchitis (claimed as walking 
pneumonia) and denied a claim for a rating in excess of 10 
percent for hemorrhoids.  This matter also arises from an 
August 2003 rating decision that denied service connection 
for a body strain including the abdomen, back, and chest 
(claimed as secondary to a left knee condition) and denied an 
application to reopen a claim for service connection for a 
left knee disability.  

In a supplemental statement of the case mailed to the Veteran 
in May 2004, the RO reopened the claim for service connection 
for PTSD and then denied it on the merits.  The Veteran 
testified before the Board at a hearing held at the RO in 
August 2004.  At the hearing, the Veteran submitted a 
substantive appeal regarding the left knee and body strain 
issues.

On July 13, 2005, the Board issued a decision which concurred 
with the RO's reopening of the claim for entitlement to 
service connection for PTSD and denied the claim on the 
merits; denied service connection for body strain including 
the chest, back, and abdomen; determined that new and 
material evidence had not been received to reopen claims for 
service connection for chronic bronchitis and for a left knee 
disability; and denied a schedular rating in excess of 10 
percent for service-connected hemorrhoids.  The Veteran 
thereafter appealed the July 2005 Board decision to the 
United States Court of Appeals for Veterans Claims.  In an 
August 2007 Memorandum Decision, the Court affirmed the 
Board's decision to the extent that it denied a schedular 
rating greater than 10 percent for hemorrhoids.  It also 
appears that the Court did not disturb the Board's reopening 
of the claim for service connection for PTSD.  The remainder 
of the Board's decision was vacated and the matters, to 
include the issue of whether an extraschedular rating may be 
warranted for the Veteran's hemorrhoid disability, were 
remanded to the Board for further development and 
readjudication consistent with the opinion.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a left 
knee disability is reopened.  However, additional development 
is required prior to appellate review.  

The issues of entitlement to service connection for a left 
knee disability, for PTSD and for body strain; whether new 
and material evidence has been received to reopen a claim for 
service connection for a respiratory disability; and 
entitlement to an extraschedular rating for hemorrhoids are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.

A December 2003 statement from a VA physician submitted by 
the Veteran indicates that the Veteran injured his knees as a 
paratrooper, has osteoarthritic degenerative changes from a 
previous injury, and that his bilateral knee condition is 
related to military service.  Entitlement to service 
connection for a left knee disability is currently on appeal.  
In addition, the Veteran testified in August 2004 that he 
injured his right knee in service due to parachute jumps.  
The December 2003 medical statement and the Veteran's 
testimony are viewed as an inferred claim for service 
connection for a right knee disability which is referred to 
the agency of original jurisdiction for appropriate 
development.  


FINDINGS OF FACT

1.  A July 1983 Board decision denied service connection for 
a left knee disability. 

2.  An October 1989 rating decision found that the evidence 
did not warrant any change in the previous denial of service 
connection for a knee condition.  The Veteran did not appeal 
that decision and it became final.  

3.  Evidence received since the final October 1989 rating 
decision is new and bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the claim for 
service connection for a left knee disability.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disability has been 
received, and the Veteran's claim is reopened.  38 U.S.C.A. 
§§ 5103A(f), 5108, 7104, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a left knee 
disability.  He contends that he injured his left knee in 
service during parachute jumps, primarily during a night 
parachute jump.

A review shows that this issue has previously been denied.  A 
Board decision in July 1983 denied service connection for a 
left knee disability.  A rating decision in October 1989 
found that the evidence did not warrant any change in the 
previous denial of service connection for a knee condition.  
The Veteran did not appeal that decision and it became final.  

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 4005 (West 1989); 38 C.F.R. §§ 19.117, 19.118, 
19.123 (1989).  Absent an appeal, a decision of a duly 
constituted rating agency or other agency of original 
jurisdiction shall be final and binding on all VA field 
offices as to conclusions based upon evidence on file at the 
time VA issues written notification in accordance with 38 
U.S.C.A. § 5104.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104, 20.1103.  

If a claim for service connection has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based on the 
same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  With regard to a claim which has been 
disallowed, the claim shall be reopened, and the former 
disposition of the claim reviewed if new and material 
evidence is secured or presented.  38 U.S.C.A. § 5108 (West 
2002).  

Although the RO found that new and material evidence 
sufficient to reopen the claim had not been submitted, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

The applicable regulation provides that new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001).

New evidence can be sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Only evidence presented since the last final denial on any 
basis  will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992).  However, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

The Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a), in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that the VA's 
duty to assist has been fulfilled.  Elkins v. West, 12 Vet. 
App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999). 

A review of the file shows that the Veteran filed a previous 
claim for service connection for a left knee disability.  
Based upon review of the service medical records, the RO 
denied the claim in a rating decision in March 1981.  The 
Veteran appealed the decision and the Board denied the claim 
in a July 1983 decision.  Evidence reviewed included service 
medical records which showed at enlistment in January 1964 
the clinical evaluation was normal for the Veteran's lower 
extremities.  In December 1966, it was noted that the Veteran 
had a sprain of the muscles of the left calf.  A Report of 
Medical History in January 1967 at the time of his separation 
examination indicates the Veteran reported having or having 
had swollen or painful joints, cramps in his legs, and a 
trick or locked knee.  The Veteran also reported that he had 
occasional swelling in his left knee when he would run too 
far.  A physician reportedly had described a sprain of the 
gastrocnemius (the calf).  A report of examination at that 
time indicated a normal clinical evaluation of the Veteran's 
lower extremities.  Other evidence reviewed was a December 
1981 statement from the Veteran that he had injured his knee 
during a parachute jump, and testimony at an April 1982 
hearing regarding a knee injury in a parachute jump in 
service.  He and his wife both testified as to the Veteran 
having received treatment for the disabilities shortly after 
he left the service. 

The Board found that the Veteran's reports as to an injury to 
his left knee during his period of service were not confirmed 
by the available service medical records.  There was no 
documented medical evidence of record as to any continuity of 
symptoms of a left knee disability subsequent to the 
Veteran's period of service.  

After review of an outpatient treatment record dated in July 
1987 that related to another condition, an October 1989 
rating decision found that no new and material evidence to 
establish service connection for a knee condition had been 
received.  The Veteran was notified in November 1989 that the 
evidence did not warrant any change as to the previous 
determination for service connection for a knee condition and 
of his appeal rights.  He did not appeal and the decision 
became final.

In May 1994, the Veteran sought to reopen his claim for 
service connection for a left knee disability due to a knee 
injury in service which occurred while parachute jumping at 
night at Fort Campbell, Kentucky.  

In August 1994, the Veteran was notified that his claim had 
been denied and that new evidence was needed for the claim to 
be reopened.  He was notified of his appeal rights.  The RO 
wrote that the March 1981 letter explained that service 
connection for a left knee disability had been denied because 
the evidence failed to show the Veteran ever complained of or 
was treated for a knee condition in service.  The Veteran 
filed a notice of disagreement in April 1995.  

The Veteran testified in November 1995 that he hurt his left 
knee doing parachute jumps in service.  He testified that at 
his separation examination his knee had been swollen.  The 
Veteran submitted statements that he suffered a left knee 
injury from a night parachute jump.  

A private physician wrote in November 1998 that the Veteran 
had been treated since 1989 for several medical conditions 
including a left knee sprain.  VA outpatient treatment 
records show the Veteran was being treated for left knee pain 
and for a cyst on the left knee.   

A statement from VA treating physician in December 2003 
indicated that the Veteran injured his knees as a paratrooper 
and has osteoarthritic degenerative changes from previous 
injury.  The VA examiner stated that the bilateral knee 
condition is related to military service.  

The Veteran testified in August 2004 that he injured his left 
knee on several occasions performing parachute jumps in 
service.  

With regard to the claim for a left knee disability, the 
evidence received into the record since the October 1989 
rating decision includes statements from the Veteran, service 
medical records, VA outpatient treatment reports, a private 
medical statement dated in November 1998, medical reports 
from Queens-Long Island Medical Group received in March 2002, 
a December 2003 statement by a VA physician, and the 
Veteran's testimony in August 2004.  Some records are 
cumulative of evidence previously considered.  Some records 
are duplicates which clearly are not new and material 
evidence.  However, the December 2003 statement by a VA 
physician notes the Veteran injured his knees as a 
paratrooper and has osteoarthritic degenerative changes from 
a previous injury.  The VA physician stated the left knee 
condition is related to military service.  

In the Board's opinion, the December 2003 medical opinion, 
presumed credible for this purpose, when viewed with the 
evidence previously of record constitutes new and material 
evidence as defined by the regulation.  38 C.F.R. § 3.156(a) 
(prior to August 29, 2001).  It bears directly and 
substantially on the question of service connection for a 
left knee disability as it links a current left knee 
disability to a left knee injury in the Veteran's military 
service, and it is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  
38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Accordingly, the claim for entitlement to service connection 
for a left knee disability is reopened.  38 U.S.C.A. § 5108.  
To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for a left knee disability 
will be addressed in the remand attached to this decision.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a left knee disability is 
reopened; the appeal is granted to that extent only.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the Veteran's claim for service 
connection for a left knee disability.  However, additional 
development is needed prior to appellate review.  

The Veteran contends that his current left knee disability is 
related to a left knee injury suffered in service.  A medical 
opinion provided by a VA treating physician at the request of 
the Veteran provides a link between a current left knee 
disability and a claimed left knee injury in service.  
However, the physician stated that she had not reviewed the 
Veteran's treatment records, and more importantly, provided 
no rationale for her opinion.  A medical examination report 
must contain not only clear conclusions with supporting data, 
but also a reasoned medical explanation connecting the two.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions).  The Board 
finds that the December 2003 medical report is not sufficient 
to grant the claim as the report is not sufficiently complete 
to be adequate for the purpose of adjudicating the claim.  
Stefl v. Nicholson, 21 Vet. App. 120 (2007) (a mere 
conclusion by a medical doctor is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign to a doctor's opinion).  Accordingly, the claim is 
remanded for a VA examination and medical opinion.  In 
addition, the jumps as a paratrooper that the Veteran 
experienced in service combined with the left knee disability 
from which he now suffers meets the low threshold for VA to 
provide a medical nexus examination.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  VA's duty to assist a claimant 
includes providing a medical examination or obtaining a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran also seeks service connection for a respiratory 
disorder, variously diagnosed to include bronchitis, asthma, 
bronchial asthma, and chronic obstructive pulmonary disease.  
He contends that bronchitis was first present during his 
period of service, and that his current respiratory 
disability is a result of exposure to cold weather in 
service.  A review shows that this issue has previously been 
denied.  A Board decision in July 1983 denied service 
connection for bronchitis as it was not confirmed by the 
available service medical records and there was no documented 
medical evidence of record as to any continuity of symptoms 
post service.  A rating decision in October 1989 found that 
the evidence did not warrant any change in the previous 
determination of the denial of service connection for a 
respiratory condition.  The Veteran did not appeal that 
decision and it became final.  New and material evidence must 
be received in order to reopen the claim.  

During the pendency of this appeal the Court issued a 
decision in which it held, in part, that VA's duty to notify 
a claimant seeking to reopen a claim included advising the 
claimant of the evidence and information necessary to reopen 
the claim and of the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  The Court further held that VA must, 
in the context of a claim to reopen, look at the bases for 
the denial in the prior decision and respond with a notice 
letter that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In this case, the Veteran has not received sufficient notice 
as to the specific evidence necessary to reopen his claim for 
service connection.  On remand, the Veteran should be so 
notified.  The letter also must notify him of what specific 
evidence would be required to substantiate the element or 
elements needed for service connection that were found 
insufficient in the prior final Board decision dated in July 
1983 and a final rating decision dated in October 1989.

In addition, the Veteran seeks service connection for body 
strain to include the chest, back, and abdomen.  The Veteran 
testified in August 2004 that he suffered a body strain as a 
result of his jumps as a paratrooper in service.  Service 
medical records do not show evidence of a chronic disability 
of body strain in service.  December 2003 VA progress notes 
noted the Veteran had chronic abdominal pain when bending 
over from injury to abdominal muscles as a paratrooper.  A VA 
treating physician, at the request of the Veteran, provided 
an opinion in December 2003 that chronic muscle pain around 
the Veteran's abdomen was related to his military service due 
to injury as a paratrooper.  However, the physician stated 
that she had not reviewed the Veteran's treatment records and 
did not provide a reasoned medical explanation connecting the 
two.  The Board finds that the December 2003 medical 
statement is not sufficient to grant the claim as the report 
is not sufficiently complete to be adequate for the purpose 
of adjudicating the claim.  Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  In addition, the jumps as a paratrooper that the 
Veteran experienced in service combined with the chronic 
muscle pain around his abdomen from which he now suffers 
meets the low threshold for VA to provide a medical nexus 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Accordingly, the claim is remanded for a VA examination and 
medical opinion.  VA's duty to assist a claimant includes 
providing a medical examination or obtaining a medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  

Further, the Veteran seeks service connection for PTSD.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2008).  

The Veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  If the evidence shows that the veteran did not serve 
in combat during service, or if there is a determination that 
the veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283 
(1994).  

Although on VA psychiatric examination in November 1989, the 
Veteran described having seen a soldier blown up by a land 
mine in Vietnam, the Veteran's service personnel records show 
that his only overseas service was in Korea for 13 months 
(July 1964 to August 1965); his military occupational 
specialty was military police.  The diagnoses were adjustment 
disorder with mixed emotional features (moderate) and mild 
PTSD.  Private medical records show the Veteran had been 
treated since 1989 for post-traumatic stress.

The Veteran has described several stressors.  In November 
1995, the Veteran testified before the RO that he was on 
patrol with several soldiers in 1964, when one of the 
soldiers was blown up by a land mine (a "bouncing Betty").  
He said that the incident occurred around August 1964.  He 
stated that he had just missed the land mine, and that it was 
behind him.  He also noted half a dozen fire fights.  The 
Veteran testified before the Board in August 2004 that his 
stressors included witnessing the death of a fellow soldier 
in a land mine accident, an episode involving a failed 
parachute during a jump, and generally his daily patrols 
along the DMZ in Korea (which included witnessing shootings).  
He described being shot at while on patrol in Korea around 
Christmas of 1964.

The RO has sought verification of the Veteran's alleged PTSD 
stressors.  A United States Army and Joint Services 
Environmental Support Group (ESG) report dated October 1996 
recorded that during October 1964 elements of the Veteran's 
unit were assaulted by North Korean soldiers resulting in one 
soldier wounded in action.  The ESG also reported that it did 
not maintain copies of the 1964 Morning Reports which could 
verify daily personnel actions, but that those reports could 
be requested from the National Personnel Records Center 
(NPRC).  It does not appear that a request was made to NPRC 
for Morning Reports for the month of August 1964 when the 
Veteran reported witnessing the death of a fellow soldier in 
a land mine accident.  

The Court found that VA never requested from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) information regarding the Veteran's claimed in-
service stressors, nor did VA request more detailed 
information from the Veteran.  According to the Court's 
decision, although VA had determined that there was no reason 
to contact the USASCRUR unless the Veteran provided a name of 
the party which he claimed he saw killed, the record does not 
indicate that VA specifically requested that information from 
the Veteran.  Absent either a request to the USASCRUR, or a 
request that the Veteran provide more specific information 
and his subsequent failure to do so, VA cannot be reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. 
§ 5103(A)(b)(3).  

The Board notes that the claims file contains a letter from 
the RO to the Veteran dated in March 2003, notifying him that 
in reference to his claim for service connection for PTSD, 
the USASCRUR (previously known as ESG) advised "that in 
order to provide research concerning casualties you must 
provide more specific information including the most specific 
date possible, the individual's full name, complete unit 
designation to the company level, whether killed or wounded 
and a brief description of the incident."  A VA Form 21-4138 
was enclosed for the purpose of providing that information to 
VA.  In April 2003, the Veteran responded to that letter and 
stated that during his enlistment in the United States Army, 
he did witness members of his patrol killed by land mines.  
He witnessed members of his "Platoon May West and Streamer 
to the Earth."  Those were catastrophic events.  

In accordance with the Court's Memorandum Decision, more 
detailed information should be requested from the Veteran 
regarding the claimed in-service stressors.  The Veteran 
should be notified to provide a full names of any persons 
which he claimed he saw killed, including the most specific 
date possible, complete unit designation to the company 
level, whether killed or wounded, location, and a brief 
description of the incident.    

The Veteran has referred to shootings during his service, and 
the available unit histories document one shooting incident.  
Thus, the Board finds that the record contains credible 
supporting evidence that the reported in-service stressor of 
being shot at while on patrol actually occurred.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  However, it must be determined whether 
the claimed stressful event was of sufficient gravity to 
support a diagnosis of PTSD.  Thus, after the requested 
development regarding the Veteran's stressors as to seeing 
fellow service members killed is accomplished to the extent 
possible and any additional stressors claimed, as there is 
verification of one of the Veteran's claimed stressors, 
namely, having been shot at on patrol, he should be scheduled 
for a VA PTSD examination.  Any additional stressors 
determined to be established by the record should be 
specified.

With regard to the Veteran's claim for a rating in excess of 
10 percent for service-connected hemorrhoids, the Court 
affirmed the Board's July 2005 decision to the extent that it 
denied a schedular disability rating greater than 10 percent 
for the Veteran's service-connected hemorrhoids.  

The Court acknowledged that the Veteran had not specifically 
raised the issue of an extraschedular evaluation to the 
Board.  However, he testified at the August 2004 hearing that 
his hemorrhoid disability caused him to miss or leave early 
from work, and limited the jobs that he was able to take.  He 
further stated that he had used all of his allotted sick time 
and had "lost a lot of days working."  He testified that he 
was working eight hour shifts in a tower at the transit 
authority routing the trains.  The Court found that the 
Veteran's testimony that his hemorrhoid disability caused 
interference with his work reasonably raised the issue of 
whether an extraschedular rating might be warranted.  Moody 
v. Principi, 360 F.3d 1306 (Fed. Cir. 2004 (VA is required to 
give a sympathetic reading to the veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations).  

The Court found that the Board's analysis was devoid of any 
discussion of the impact that the Veteran's disability has on 
his ability to work and whether the rating schedule 
adequately compensates him for his occupational impairment.  
38 U.S.C.A. § 1155 (rating schedule intended to compensate 
for diminished earning capacity and thus takes into account 
some degree of occupational impairment).  The issue was 
remanded for consideration of an extraschedular rating.  As 
the last VA examination for hemorrhoids was performed in 
October 2002, remand is necessary for a current medical 
examination and opinion.  38 C.F.R. § 3.159(c) (2008); 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The Veteran also will have the 
opportunity to submit additional medical evidence or 
authorization for VA to secure medical records if he so 
wishes.  

In addition, the Veteran should be provided with notice 
regarding the type of evidence to be submitted to demonstrate 
a worsening of his hemorrhoid disability with regard to an 
extraschedular rating.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice under 38 
U.S.C.A. § 5103(a) that (1) notifies him 
of the evidence and information necessary 
to reopen the claim for service connection 
for a respiratory disability, (describes 
what new and material evidence is under 
the standard in effect prior to August 29, 
2001); and (2) notifies him of what 
specific evidence would be required to 
substantiate the element or elements 
needed for service connection that were 
found insufficient in the prior denial 
(evidence of a respiratory disorder in 
service; and an opinion relating the 
Veteran's current respiratory disability 
to his service, to an event or injury in 
service, or to a service-connected 
disability).  Notify the Veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to substantiate 
the claim for whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
respiratory disorder, and of what 
information or evidence the Veteran should 
provide and what information or evidence 
VA will attempt to obtain on his behalf.  
The notice must comply with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.

2.  Send the Veteran a notice in 
accordance with Vazquez-Flores v. Peak, 22 
Vet. App. 38 (2008) that:  (1) informs him 
that he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating the 
effect that his hemorrhoid disability has 
on his employment and daily life; 
(2) informs him of the criteria for an 
extraschedular rating; and (3) provides 
him with examples of the types of medical 
and lay evidence to submit in support of 
his increased rating claim on an 
extraschedular basis.

3.  Request VA outpatient treatment 
records for treatment of the Veteran's 
hemorrhoid disability from May 2003 to the 
present.  

4.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his hemorrhoid disability.  
The claims folder must be made available 
and reviewed by the examiner.  Any 
indicated tests should be performed.  The 
examiner is asked to provide an opinion 
concerning the impact of the hemorrhoid 
disability on the Veteran's ability to 
work and, based on the evidence of record, 
during the period from May 1993, one year 
prior to receipt of the Veteran's claim, 
to the present.  The rationale for all 
opinions expressed should be provided.

5.  Schedule the Veteran for a VA 
orthopedic examination, with a physician 
who has not previously examined him, to 
determine the nature and etiology of his 
left knee disability and claimed body 
strain disability including the chest, 
back and abdomen.  The claims file should 
be reviewed by the examiner and the 
examiner should note that the folder was 
reviewed.  All indicated studies should be 
conducted, and all findings reported in 
detail.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that (a) any current left 
knee disability or (b) any current chronic 
body strain disability, including the 
chest, back, or abdomen, is related to 
service or any incident of service, to 
include the parachute jumps made by the 
Veteran.  A rationale should be provided 
for all opinions offered.

6.  Schedule the Veteran for a VA PTSD 
examination.  Specify any stressors that 
are determined to be established by the 
record, to include the prior verified 
stressor of the Veteran's unit being shot 
at while on patrol, with one soldier being 
wounded.  Instruct the examiner that only 
the verified events may be considered for 
the purpose of determining whether the 
appellant was exposed to one or more 
stressors in service.  Provide the claims 
file to the examiner for review and the 
examination report should note that 
review.  The examiner should provide the 
following opinions: 

(a)  Is a diagnosis of PTSD warranted, in 
accordance with the criteria found in 
DSM-IV?  Please state whether or not each 
criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is warranted, 
please specify whether any inservice 
stressor verified by the RO to be 
corroborated by the record was sufficient 
to produce PTSD, and whether there is a 
link between the current PTSD and any 
verified inservice stressors. 

7.  Then, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
required time for response.  Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


